Citation Nr: 0708620	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for migraine headaches 
secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim.

In January 2006, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show that a 
headaches disorder is caused or aggravated by the veteran's 
service-connected tinnitus.


CONCLUSION OF LAW

The veteran's headaches disorder is not proximately due to, 
the result of, or aggravated by, his service-connected 
tinnitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2006 letter issued pursuant to 
the Board remand, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection on a secondary 
basis, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  An April 2002 RO letter provided notice on 
service connection on a direct basis.  The September 2006 
supplemental statement of the case (SSOC) informed the 
veteran how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.

The Board notes that the veteran was not provided information 
on disability evaluations and effective dates until the most 
recent SSOC.  The Board notes further, however, that he had 
the opportunity to respond to the February 2006 letter, and 
the claims file reflects no evidence of a reply, nor does it 
reflect any evidence of a response to the last SSOC.  
Further, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question related to an initial evaluation of 
the disability or the effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  
Allen, 7 Vet. App. 439.

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence of record associated with the claims file 
reflects that elements (1) and (2) have been satisfied.  That 
is to say, there are medical reports showing a current 
diagnosis of a headaches disorder.  Further, service 
connection is in effect for tinnitus evaluated as 10-percent 
disabling.

As to element (3), however, a VA examiner stated in December 
2003 that the veteran's headaches are more than likely 
unrelated to his tinnitus.  That opinion, however failed to 
address the issue of aggravation-which is also a 
consideration under the Allen holding and § 3.310(a).  The 
Board remanded the appeal to the RO to obtain further 
clarification from the examiner.

The March 2006 report reflects that the examiner reviewed the 
claims file and noted the veteran to have had a normal 
audiology examination in 2002, and that he was diagnosed with 
right hemifacial headaches in 2002, as well as tinnitus in 
2002.  The examiner observed that, while the veteran asserts 
that his tinnitus aggravates his headaches, his review of the 
current literature on the topic failed to disclose any 
association between headaches and tinnitus.  While both are 
aggravated by stress and anxiety, one does not necessarily 
aggravate the other.  Thus, the examiner opined, it was not 
as least as likely as not that the veteran's headaches are 
aggravated by his tinnitus.

In light of the medical examiner's opinion, and the 
underlying evidence in support of it, the Board finds the 
preponderance of the evidence is against the claim and is 
constrained to deny the veteran's claim for service 
connection for his headaches on a secondary basis-both as to 
direct causation and aggravation related to his tinnitus.  
38 C.F.R. § 3.310; Allen, supra.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Since the Board has found the preponderance of the evidence 
is against the claim, there is no reasonable doubt to 
resolve.


ORDER

Entitlement to service connection for migraine headaches 
secondary to service-connected tinnitus is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


